Filed 8/30/13 P. v. Wall CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,

         Plaintiff and Respondent,                                                     F064254

                   v.                                                    (Super. Ct. No. BF133330C)

WILLIE BOB WALL,                                                                     OPINION

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Michael G.
Bush, Judge.
         Elizabeth Campbell, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-


*        Before Gomes, Acting P.J., Detjen, J., and Franson, J.
       Appellant, Willie Bob Wall, pled no contest to participation in a criminal street
gang (Pen. Code, § 186.22, subd. (a))1 and he admitted a prior prison term enhancement
(§ 667.5, subd. (b)) and allegations that he had a prior conviction within the meaning of
the three strikes law (§ 667, subds. (b)-(i)).
       On January 10, 2012, the court sentenced Wall to a stipulated term of five years.
Following independent review of the record pursuant to People v. Wende (1979) 25
Cal.3d 436, we affirm.
                  PROCEDURAL AND FACTUAL BACKGROUND
       On August 6, 2010, at approximately 10:00 p.m., Bakersfield police officers
forcibly entered a house on J Street to serve a search warrant and found Daniel German
standing in the doorway to the living room and Bobby Collins in the bathroom.
       The officers found Wall, who was on parole, in a bedroom lying on a bed. When
the officers first entered the bedroom Wall had his hands behind his back at his waistband
as he arched his back lifting his buttocks off the bed. The officers ordered Wall off the
bed and he complied. Officer Peter Beagley had Wall turn around and noticed that a
piece of Wall’s shirt was stuffed into his underwear. Officer Beagley began searching
Wall and felt a bulge between Wall’s buttock cheeks. After handcuffing Wall, Beagley
and another officer pulled Wall’s shorts and underwear down to his ankles and had him
bend over. Officer Beagley then saw a plastic baggie containing a white substance
between Wall’s buttock cheeks and removed it. The baggie contained a total of about
4.29 grams of a substance containing cocaine.
       Wall, Collins, and German were members of a local criminal street gang.
       On November 16, 2010, the district attorney filed an information charging Wall
and Collins with possession of cocaine base for sale (count 1) and participation in a

1      All further statutory references are to the Penal Code unless otherwise indicated.


                                                 2
criminal street gang (count 2). The information also charged appellant with a gang
enhancement (§ 186.22, subd. (b)(1)) in count 1, a serious felony enhancement, two prior
conviction enhancements (Health & Saf. Code, § 11370.2, subd. (a)), four prior prison
term enhancements, and with having a prior conviction within the meaning of the three
strikes law.
       On December 1, 2010, Wall filed a motion to suppress.
       On December 2, 2010, Wall filed a Pitchess2 motion seeking discovery of certain
personnel records of some of the arresting officers.
       On December 16, 2010, Wall joined in codefendant Collins’s motion for
disclosure of the identity of the confidential informant who provided information that
officers used to obtain the search warrant for the J Street house.
       On July 8, 2011, Wall joined in Collins’s motion to suppress.
       On December 30, 2010, the court conducted an in camera hearing on the Pitchess
motion and ordered some information disclosed to Wall.
       On August 11, 2011, the court denied Wall’s suppression motion.
       On September 7, 2011, the court denied Wall’s Marsden3 motion.
       On September 9, 2011, the court denied Wall’s motion to disclose the identity of
the confidential informant.
       On November 18, 2011, Wall entered his plea in this matter in exchange for the
dismissal of the remaining count and allegations and a stipulated term of five years.
       On January 10, 2012, the court sentenced Wall in accord with his negotiated plea
to a five-year term, the middle term of two years on his participation in a gang



2      Pitchess v. Superior Court (1974) 11 Cal.3d 531.
3      People v. Marsden (1970) 2 Cal.3d 118.


                                              3
conviction, doubled to four years because of Wall’s strike conviction, and a one-year
prior prison term enhancement.
       Wall’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal.3d 436.) Wall has not responded to this court’s
invitation to submit additional briefing.
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               4